[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford, Docket No. CR93-0449781.
Michael Isko, Esquire, Defense Counsel, for Petitioner.
Carl Taylor, Esquire, Assistant State's Attorney, for the State.
BY THE DIVISION:
The petitioner was convicted after a jury trial of Sexual Assault First Degree, C.G.S. § 53a-70(a)(1) and Kidnaping First Degree, C.G.S. § 53a-92(a)(a)(B). He was sentenced to twenty years on each count for an effective sentence of forty years to serve.
The facts are that on August 11, 1993, the victim drove to Hartford from her home in Wethersfield in order to purchase heroin. She made the purchase and consumed the heroin and tried to drive her car home but it would not start. She began hitchhiking and was offered a ride by a man later identified as the defendant. She accepted the ride.
Rather than drive the victim to Wethersfield, he drove through Hartford holding a knife to the victim's throat. Eventually he stopped at a vacant lot and threatened to kill the victim if she did not do as she was told. The defendant compelled the victim to perform oral sex, after he was unsuccessful at attempted vaginal intercourse.
Two hours later the victim pretended that she wanted to be with Mr. Lindstrom and asked him to bring her to his home so she could shower. He agreed and they went into his car and began to drive. At a stoplight, she hopped out and ran into a convenience store and asked for a pencil and paper. She wrote down the defendant's license plate number as he drove away, and then called the police.
The petitioner's position at the hearing was that the sentencing judge did not consider the petitioner's depraved background, history of drug abuse, his mental health problems and his age.
The State chose to emphasize the serious and violent nature of the crime's committed, the prior record of the petitioner especially after her being released from incarceration and the probability that the petitioner would offend again.
It is apparent that the sentencing judge's overriding concern was the protection of society. The petitioner's previous convictions included Kidnaping. Assault and a homicide CT Page 6005 (Manslaughter) which involved the strangulation of a woman for which the defendant was sentenced to twenty years in prison.
The petitioner is a dangerous, violent criminal who is likely to repeat his past offenses if released. In light of the clear threat that this person presents to the general public he is an obvious candidate for the sentence that he received.
The sentence imposed is neither inappropriate nor disproportionate but rather reflects the absolute necessity that the petitioner spend the major portion of the rest of his life in prison. The sentence is therefore, affirmed.
Klaczak, Iannotti and O'Keefe, J.s, participated in this decision.